DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2022 has been entered. 
Response to Arguments
In view of the amendments filed on 4/1/2022, the claim objections, cited in the office action of 12/15/2021, are moot.
In view of the amendments filed on 4/1/2022, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejections, cited in the office action of 12/15/2021, are moot.
Applicant's arguments filed 4/1/2022 have been fully considered, but they are moot in view of the new grounds of rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 14-19, 21, 24, 25, 28, 36, 38-49, 51, and 52 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Navia et al. (US Pat. No. 8,685,086; hereinafter Navia).
Navia discloses the following regarding claim 1: a heart valve prosthesis for replacing a diseased native valve in a heart of a patient, the valve prosthesis comprising: a compressible and expandable frame structure (12, 52) (Figs. 37-38; col. 22, lines 44-58); a valve segment (200, 202) disposed within the frame structure (col. 20, lines 10-21; col. 23, lines 1-13), the valve segment comprising a biocompatible one-way valve (col. 20, lines 10-21; col. 23, lines 1-13); and an anchor (218) fixedly connected to and configured to encircle an outer periphery of the frame structure (Figs. 37-38), wherein the anchor comprises a spiral wire (Fig. 38) and a free end (238), the free end having a larger radius of curvature than the spiral wire (Fig. 38), wherein the free end is configured to capture chordae tendineae of the native valve when the anchor is rotated within the heart (Figs. 37-38; col. 22, lines 59-col. 23, lines 53, where the shape and expandable nature of element 218 allows it to be fully capable of capturing portions of the native valve). Please note that claim recitations defining how and where the applicant' s invention is used are considered to be intended use limitations. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Navia discloses the following regarding claim 2: the valve prosthesis of claim 1, wherein the free end is configured to guide the spiral wire through a commissure of a native valve of a patient (Figs. 37-38; col. 22, lines 59-col. 23, lines 53, where the shape and expandable nature of element 218 allows it to be fully capable of capturing portions of the native valve).  
Navia discloses the following regarding claim 3: the valve prosthesis of claim 1, wherein the free end comprises an atraumatic tip (244).  
Navia discloses the following regarding claim 4: the valve prosthesis of claim 3, wherein the free end comprises a ball tip (Fig. 38).
Navia discloses the following regarding claim 14: the valve prosthesis of claim 1, wherein the frame structure is configured for expanding within a native valve of a patient (Figs. 37-38; col. 22, lines 44-58).  
Navia discloses the following regarding claim 15: the valve prosthesis of claim 1, wherein the frame structure has a compressed state sized and dimensioned for percutaneous insertion and an expanded state sized and dimensioned for implantation in a native valve of a patient (Figs. 37-38; col. 22, lines 44-58).  
Navia discloses the following regarding claim 16: the valve prosthesis of claim 1, wherein the frame structure comprises first (upper end) and second (lower end) opposite ends, the first end configured to extend above a native valve and the second end configured to extend below the native valve when the valve prosthesis is positioned across the native valve (Fig. 37).  
Navia discloses the following regarding claim 17: the valve prosthesis of claim 1, wherein the frame structure comprises an expandable stent (Fig. 37; col. 22, lines 44-58).  
Navia discloses the following regarding claim 18: the valve prosthesis of claim 1, wherein the frame structure comprises a generally tubular expanded shape (Fig. 37).  
Navia discloses the following regarding claim 19: the valve prosthesis of claim 1, wherein the frame structure comprises an expanded outer periphery (Fig. 37) and a compressed outer periphery (Fig. 37) when subject to an external radial force, wherein the compressed outer periphery is smaller in diameter than the expanded outer periphery (col. 7, lines 54-67; col. 22, lines 44-58).  
Navia discloses the following regarding claim 21: the valve prosthesis of claim 1, wherein the frame structure is self-expanding (col. 7, lines 54-67; col. 22, lines 44-58).
Navia discloses the following regarding claim 24: the valve prosthesis of claim 1, wherein the valve segment comprises a plurality of leaflets (col. 20, lines 10-21).  
Navia discloses the following regarding claim 25: the valve prosthesis of claim 24, wherein the valve segment comprises two leaflets (col. 20, lines 10-21).  
Navia discloses the following regarding claim 28: the valve prosthesis of claim 1, wherein the anchor and the frame structure are adapted to be independently and separately expanded (col. 7, lines 54-67; col. 22, lines 44-col. 23, lines 52, where the anchor spring provides the expansion of the anchor and the balloon or self-expansion provides the expansion of the frame).
Navia discloses the following regarding claim 36: a heart valve prosthesis for replacing a diseased native valve in a patient, the valve prosthesis comprising: a compressible and expandable frame structure (12, 52) (Figs. 37-38; col. 22, lines 44-58); a valve segment (200, 202) disposed within the frame structure (col. 20, lines 10-21; col. 23, lines 1-13) comprising a biocompatible one-way valve (col. 20, lines 10-21; col. 23, lines 1-13); and an anchor (218) fixedly connected to the frame structure (Figs. 37-38) and disposed radially outward from the frame structure (Fig. 37), wherein the anchor comprises a spiral member (Fig. 38) and a free end (238).
Navia discloses the following regarding claim 38: the valve prosthesis of claim 36, wherein the spiral member comprises a wire or a flat ribbon (Fig. 38; col. 22, lines 59-col. 23, lines 52).  
Navia discloses the following regarding claim 39: the valve prosthesis of claim 36, wherein the free end is configured to encircle a larger radius than the spiral member when the anchor is rotated (Fig. 38).  
Navia discloses the following regarding claim 40: the valve prosthesis of claim 36, wherein the valve segment comprises a plurality of leaflets (col. 20, lines 10-21).  
Navia discloses the following regarding claim 41: the valve prosthesis of claim 36, wherein the anchor and the frame structure are adapted to be independently and separately expanded (col. 7, lines 54-67; col. 22, lines 44-col. 23, lines 52, where the anchor spring provides the expansion of the anchor and the balloon or self-expansion provides the expansion of the frame).
Navia discloses the following regarding claim 42: the valve prosthesis of claim 36, wherein the free end is configured to guide the spiral member through a commissure of a native valve of a patient (Figs. 37-38; col. 22, lines 59-col. 23, lines 52).  
Navia discloses the following regarding claim 43: the valve prosthesis of claim 36, wherein the free end comprises an atraumatic tip (244).  
Navia discloses the following regarding claim 44: the valve prosthesis of claim 36, wherein the frame structure is configured for expanding within a native valve of a patient (col. 22, lines 44-58).  
Navia discloses the following regarding claim 45: the valve prosthesis of claim 36, wherein the frame structure has a compressed state (Fig. 37) sized and dimensioned for percutaneous insertion and an expanded state (Fig. 37) sized and dimensioned for implantation in a native valve of a patient (col. 22, lines 44-58).  
Navia discloses the following regarding claim 46: the valve prosthesis of claim 36, wherein the frame structure comprises first (upper end) and second (lower end) opposite ends, the first end configured to extend above a native valve and the second end configured to extend below the native valve when the valve prosthesis is positioned across the native valve (Fig. 37).  
Navia discloses the following regarding claim 47: the valve prosthesis of claim 36, wherein the frame structure comprises an expandable stent (Fig. 37; col. 22, lines 44-58).  
Navia discloses the following regarding claim 48: the valve prosthesis of claim 36, wherein the frame structure comprises an expanded outer periphery (Fig. 37) and a compressed outer periphery (Fig. 37) when subject to an external radial force, wherein the compressed outer periphery is smaller in diameter than the expanded outer periphery (col. 7, lines 54-67; col. 22, lines 44-58).  
Navia discloses the following regarding claim 49: the valve prosthesis of claim 36, wherein the frame structure is self-expanding (col. 7, lines 54-67; col. 22, lines 44-58).  
Navia discloses the following regarding claim 51: the valve prosthesis of claim 1, wherein the spiral wire is fixedly connected to the frame structure only at one end of the spiral wire (Figs. 37-38; col. 22, lines 59-col. 23, lines 52).  
Navia discloses the following regarding claim 52: the valve prosthesis of claim 36, wherein the spiral member is fixedly connected to the frame structure only at one end of the spiral member (Figs. 37-38; col. 22, lines 59-col. 23, lines 52).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navia in view of Spence (US Pub. No. 2016/0199177; hereinafter Spence).
Navia teaches the limitations of the claimed invention, as described above. It further teaches that the leaflets comprise multiple layers (col. 12, lines 49-62). However, it is silent as to the frame structure being attached to the outer layer at one or more ends of the frame structure. Spence teaches a valve prosthesis comprising at least one leaflet (14, 16) having an inner layer (interior portion of elements 14, 16) and an outer layer (exterior portion of elements 14, 16), and wherein the frame structure is attached to the outer layer at one or more ends of the frame structure (Figs. 1A, 4D-7D; para. 0094), for the purpose of securely attaching the valve leaflets to the frame. It would have been obvious to one having ordinary skill in the art to modify the leaflets of Navia, according to the teachings of Spence, in order to securely attach the valve leaflets to the frame.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774